DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1, 14, and 15: electrically coupling the second pair of antennas to ground and electrically coupling the first pair of antennas to ground
Claims 13 and 20: selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 objected to because of the following informalities:  
Claim 2 reads “a given antenna…comprise”. For grammatical correctness, this limitation should read “a given antenna…comprises”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl (US 20110148730 A1), hereinafter referred to as “Gottl”, in view of Ofek et al. (US 20040196834 A1), hereinafter referred to as “Ofek”. 
Regarding claim 1, Gottl teaches an electronic device (fig. 2), comprising: a first pair of antennas (fig. 2, elements 103a; para. [0044]) having a first polarization along a first direction in a plane (fig. 2, element P1; para. [0044]), wherein the first pair of antennas (fig. 2, elements 103a) have a first spatial offset from each other (fig. 2 as annotated below, element O1) along a second direction in the plane (fig. 2, element P2; para. [0044]); a second pair of antennas (fig. 2, elements 103b; para. [0044]) having a second polarization along the second direction (fig. 2, element P2; para. [0044]), wherein the second pair of antennas (fig. 2, elements 103b) have a second spatial offset from each other (fig. 2 as annotated below, element O4) along the first direction (fig. 2, element P1).

    PNG
    media_image1.png
    611
    496
    media_image1.png
    Greyscale

Gottl does not teach switching elements configured to selectively perform operations comprising: selecting the first pair of antennas and electrically coupling the second pair of antennas to ground; or selecting the second pair of antennas and electrically coupling the first pair of antennas to ground; and wherein the interface circuit is configured to: provide control signals to the switching elements to selectively perform the operations, wherein the selective performing of the operations modifies an antenna radiation pattern of the electronic device; and communicate with a second electronic device via the selected first pair of antennas or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to a packet or a frame.  
Ofek teaches an interface circuit (fig. 21, element 2110; para. [0050], [[0243]) and switching elements (para. [0243]) configured to selectively perform operations comprising: selecting the first pair of antennas (fig. 21, element 2121; para. [0243]) and electrically coupling the second pair of antennas to ground (para. [0247]); or selecting the second pair of antennas and electrically coupling the first pair of antennas to ground; and wherein the interface circuit (fig. 21, element 2110) is configured to: provide control signals to the switching elements to selectively perform the operations (para. [0050]), wherein the selective performing of the operations modifies an antenna radiation pattern (para. [0076]) of the electronic device (fig. 21, element 150; para. [0242]); and communicate with (para. [0281]) a second electronic device (fig. 1, elements 130 and 140; para. [0071], [0281]) via the selected first pair of antennas (fig. 21, element 2121) or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to a packet or a frame (para. [0281]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Gottl to include the interface circuit and switching elements, as described in Ofek. Doing so improves system response time, reduces interference between devices, supports an increased number of mobile users, and reduces energy use (Ofek, para. [0020]-[0025]).
Regarding claim 2, Gottl teaches a given antenna in the first pair of antennas (fig. 2, elements 103a) or the second pair of antennas (fig. 2, elements 103b) comprise a dipole antenna (para. [0039]).
Regarding claim 5, Gottl teaches the first direction (fig. 2, element P1) is perpendicular to (para. [0036]) the second direction (fig. 2, element P2).  
Regarding claim 6, Gottl does not teach the first polarization or the second polarization comprises a horizontal polarization.  
Ofek teaches the first polarization or the second polarization comprises a horizontal polarization (para. 0235]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Gottl such that the first polarization or the second polarization comprises a horizontal polarization, as described in Ofek. Doing so allows for optimal performance, which requires proper polarization matching of the transmitting antenna and the receiving antenna (Ofek, para. [0235]).
Regarding claim 7, Gottl teaches a set of first antennas (fig. 2, elements 103a and 3a; para. [0036]) and a set of second antennas (fig. 2, elements 103b and 3b; para. [0036]), wherein the set of first antennas (fig. 2, elements 103a and 3a) comprises multiple instances (fig. 2, elements 103a and 3a) of the first pair of antennas (fig. 2, elements 103a), which include the first pair of antennas (fig. 2, elements 103a); wherein different instances (fig. 2, elements 103a and 3a) of the first pair of antennas (fig. 2, elements 103a) are spatially offset from each other (fig. 2, as annotated above, elements O1, O2, and O3) along the second direction (fig. 2, element P2); wherein the set of second antennas (fig. 2, elements 103b and 3b) comprises multiple instances (fig. 2, elements 103b and 3b) of the second pair of antennas (fig. 2, elements 103b), which include the second pair of antennas (fig. 2, elements 103b); and wherein different instances (fig. 2, elements 103b and 3b) of the second pair of antennas (fig. 2, elements 103b) are spatially offset from each other (fig. 2 as annotated above, elements O4, O5, and O6) along the first direction (fig. 2, element P1).  
Regarding claim 8, Gottl teaches the first pair of antennas (figs. 2 and 5, elements 103a) and the second pair of antennas (figs. 2 and 5, elements 103b) are configured to operate in two bands of frequencies (para. [0060]).
Regarding claim 10, Gottl does not teach the switching elements comprise: a radio- frequency switch; or a PIN diode.  
Ofek teaches the switching elements (fig. 21, element 2110) comprise: a radio- frequency switch (claim 17); or a PIN diode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Gottl to include switching elements comprising: a radio- frequency switch; or a PIN diode, as described in Ofek. Doing so allows for switching antenna sectors (Ofek, claim 17). Switched beam antenna systems form multiple fixed-beams with heightened sensitivity in predefined directions and combine the outputs of multiple antennas in such a way as to form finely sectorized beams with more spatial selectivity than can be achieved with conventional, single-element approaches (Ofek, para. [0006]).
Regarding claim 14, Gottl teaches the first pair of antennas (fig. 2, elements 103a) have a first polarization along a first direction in a plane (fig. 2, element P1; para. [0044]) and the first pair of antennas (fig. 2, elements 103a) have a first spatial offset from each other (fig. 2, as annotated above, element O1) along a second direction in the plane (fig. 2, element P2), wherein the second pair of antennas (fig. 2, elements 103b) have a second polarization along the second direction (fig. 2, element P2; para. [0044]) and the second pair of antennas (fig. 2, elements 103b) have a second spatial offset from each other (fig. 2 as annotated above, element O4) along the first direction (fig. 1, element P1).
Gottl does not teach a non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions, wherein, when executed by the electronic device, the program instructions cause the electronic device to perform operations comprising: configuring switching elements to: select a first pair of antennas and electrically coupling a second pair of antennas to ground; or select the second pair of antennas and electrically coupling the first pair of antennas to ground, and wherein selecting the first pair of antennas or the second pair of antennas modifies an antenna pattern of the electronic device; and communicate with a second electronic device via the selected first pair of antennas or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to a packet or a frame.  
Ofek teaches a non-transitory computer-readable storage medium (fig. 12, element 420; para. [0110], [0127], [0281]) for use in conjunction with an electronic device (fig. 21, element 150; para. [0242]), the computer-readable storage medium (fig. 12, element 420) storing program instructions (fig. 12, element 1200; para. [0118]), wherein, when executed by the electronic device (fig. 21, element 150), the program instructions (fig. 12, element 1200) cause the electronic device (fig. 21, element 150) to perform operations comprising: configuring switching elements (para. [0243]) to: select a first pair of antennas (fig. 21, element 2121; para. [0243]) and electrically coupling a second pair of antennas to ground (para. [0247]); or select the second pair of antennas and electrically coupling the first pair of antennas to ground, and wherein selecting the first pair of antennas (fig. 21, element 2121) or the second pair of antennas modifies an antenna pattern (para. [0076]) of the electronic device (fig. 21, element 150); and communicate with (para. [0281]) a second electronic device (fig. 1, elements 130 and 140; para. [0071], [0281]) via the selected first pair of antennas (fig. 21, element 2121) or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to a packet or a frame (para. [0281]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Gottl to include the non-transitory computer-readable storage medium and switching elements, as described in Ofek. Doing so improves system response time, reduces interference between devices, supports an increased number of mobile users, and reduces energy use (Ofek, para. [0020]-[0025]).
Regarding claim 15, Gottl teaches the first pair of antennas (fig. 2, elements 103a) have a first polarization along a first direction in a plane (fig. 2, element P1; para. [0044]) and the first pair of antennas (fig. 2, elements 103a) have a first spatial offset from each other (fig. 2, as annotated above, element O1) along a second direction in the plane (fig. 2, element P2), wherein the second pair of antennas (fig. 2, elements 103b) have a second polarization along the second direction (fig. 2, element P2; para. [0044]) and the second pair of antennas (fig. 2, elements 103b) have a second spatial offset from each other (fig. 2 as annotated above, element O4) along the first direction (fig. 1, element P1).
Gottl does not teach a method for communicating a packet or a frame, comprising: by an electronic device: configuring switching elements to: select a first pair of antennas and electrically coupling a second pair of antennas to ground; or select the second pair of antennas and electrically coupling the first pair of antennas to ground, wherein and wherein selecting the first pair of antennas or the second pair of antennas modifies an antenna pattern of the electronic device; and communicate with a second electronic device via the selected first pair of antennas or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame.  
Ofek teaches a method for communicating a packet or a frame (para. [0281]), comprising: by an electronic device (fig. 21, element 150): configuring switching elements (para. [0243]) to: select a first pair of antennas (fig. 21, element 2121; para. [0243]) and electrically coupling a second pair of antennas to ground (para. [0247]); or select the second pair of antennas and electrically coupling the first pair of antennas to ground, and wherein selecting the first pair of antennas (fig. 25, element 2121) or the second pair of antennas modifies an antenna pattern of the electronic device (para. [0076]); and communicate with (para. [0281]) a second electronic device (fig. 1, elements 130 and 140; para. [0071], [0281]) via the selected first pair of antennas (fig. 21, element 2121) or the second pair of antennas, wherein the communication comprises transmitting or receiving wireless signals corresponding to the packet or the frame (para. [0281]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Gottl to include the method for communicating a packet or a frame and switching elements, as described in Ofek. Switched beam antenna systems form multiple fixed-beams with heightened sensitivity in predefined directions and combine the outputs of multiple antennas in such a way as to form finely sectorized beams with more spatial selectivity than can be achieved with conventional, single-element approaches (Ofek, para. [0006]).
Regarding claim 16, Gottl teaches the first direction (fig. 2, element P1) is perpendicular to (para. [0036]) the second direction (fig. 2, element P2).  
Regarding claim 17, Gottl does not teach the first polarization or the second polarization comprises a horizontal polarization.  
Ofek teaches the first polarization or the second polarization comprises a horizontal polarization (para. 0235]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Gottl such that the first polarization or the second polarization comprises a horizontal polarization, as described in Ofek. Doing so allows for optimal performance, which requires proper polarization matching of the transmitting antenna and the receiving antenna (Ofek, para. [0235]).

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl in view of Ofek as applied to claim 1 above, and further in view of Lindmark (US 20150229026 A1), hereinafter referred to as “Lindmark”.
Regarding claim 3, Gottl does not teach when selected, the first pair of antennas or the second pair of antennas are electrically coupled, via a subset of the switching elements, to a feed port by vertical parallel plate transmission lines.  
Ofek teaches when selected, the first pair of antennas (fig. 9, element 950-N; para. [0167]) or the second pair of antennas are electrically coupled, via a subset of the switching elements (fig. 9, element 943; para. [0168]), to a feed port (fig. 9, element 941; para. [0166]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device described in Gottl such that when selected, the first pair of antennas or the second pair of antennas are electrically coupled, via a subset of the switching elements, to a feed port, as described in Ofek. Doing so improves system response time, reduces interference between devices, supports an increased number of mobile users, and reduces energy use (Ofek, para. [0020]-[0025]).
The combination of Gottl and Ofek, as modified, does not teach by vertical parallel plate transmission lines.  
Lindmark teaches by vertical parallel plate transmission lines (figs. 3A-3B, elements 30, 32, and 81; para. [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek to include vertical parallel plate transmission lines, as described in Lindmark. Doing so allows for impedance matching (Lindmark, para. [0038]), thereby improving device performance.
Regarding claim 4, the combination of Gottl and Ofek, as modified, does not teach a given vertical parallel plate transmission line is configured to provide impedance matching for a given antenna in the first pair of antennas or the second pair of antennas.  
Lindmark teaches a given vertical parallel plate transmission line (figs. 3A-3B, element 30, 32, and 81) is configured to provide impedance matching for a given antenna in the first pair of antennas or the second pair of antennas (para. [0036], [0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek to include a given vertical parallel plate transmission line configured to provide impedance matching for a given antenna in the first pair of antennas or the second pair of antennas, as described in Lindmark. Doing so allows for impedance matching (Lindmark, para. [0038]), thereby improving device performance.
Regarding claim 9, the combination of Gottl and Ofek, as modified, does not teach a base of a given antenna in the first pair of antennas and the second pair of antennas is coupled to a substrate, while a remainder of the given antenna is free-standing.  
Lindmark teaches a base of a given antenna (figs. 2A-2B, element 10; para. [0034]) in the first pair of antennas and the second pair of antennas is coupled to a substrate (figs. 2A-2B, element 8; para. [0034]) while a remainder of the given antenna (figs. 2A-2B, element 10) is free-standing (fig. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek such that a base of a given antenna in the first pair of antennas and the second pair of antennas is coupled to a substrate, while a remainder of the given antenna is free-standing, as described in Lindmark. Doing so allows for supporting the antenna above a conducting reflector (Lindmark, para. [0034]), thereby allowing for the desired radiation characteristics. 

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl in view of Ofek as applied to claims 1 and 15 above, and further in view of Strom et al. (US 20170188379 A1), hereinafter referred to as “Strom”.
Regarding claim 11, the combination of Gottl and Ofek, as modified, does not teach after selecting the first pair of antennas or the second pair of antennas, the interface circuit is configured to further modify the antenna pattern of the electronic device.  
Strom teaches after selecting the first pair of antennas or the second pair of antennas, the interface circuit is configured to further modify the antenna pattern of the electronic device (para. [0076]-[0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek such that after selecting the first pair of antennas or the second pair of antennas, the interface circuit is configured to further modify the antenna pattern of the electronic device, as described in Strom. Doing so allows for adapting the antenna for a receiving device (Strom, para. [0076]-[0077]). 
Regarding claim 12, the combination of Gottl and Ofek, as modified, does not teach wherein the further modification is performed using an adaptive reflector, an adaptive director, or both.  
Strom teaches wherein the further modification is performed using an adaptive reflector, an adaptive director, or both (para. [0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek such that wherein the further modification is performed using an adaptive reflector, an adaptive director, or both, as described in Strom. Doing so allows for steering  the antenna radiation pattern in different directions (Strom, para. [0053]) and maximizes throughput of the device (Strom, para. [0008]).
Regarding claim 13, the combination of Gottl and Ofek, as modified, does not teach the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground.  
Strom teaches the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground (para. [0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Gottl and Ofek such that the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground, as described in Strom. Doing so allows for steering  the antenna radiation pattern in different directions (Strom, para. [0053]) and maximizes throughput of the device (Strom, para. [0008]).
Regarding claim 18, the combination of Gottl and Ofek, as modified, does not teach after selecting the first pair of antennas or the second pair of antennas, the method comprises further modifying the antenna pattern of the electronic device.
Strom teaches after selecting the first pair of antennas or the second pair of antennas, the method comprises further modifying the antenna pattern of the electronic device (para. [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Gottl and Ofek such that after selecting the first pair of antennas or the second pair of antennas, the method comprises further modifying the antenna pattern of the electronic device, as described in Strom. Doing so allows for adapting the antenna for a receiving device (Strom, para. [0076]-[0077]). 
Regarding claim 19, the combination of Gottl and Ofek, as modified, does not teach wherein the further modification is performed using an adaptive reflector, an adaptive director, or both.  
Strom teaches wherein the further modification is performed using an adaptive reflector, an adaptive director, or both (para. [0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Gottl and Ofek such that wherein the further modification is performed using an adaptive reflector, an adaptive director, or both, as described in Strom. Doing so allows for steering  the antenna radiation pattern in different directions (Strom, para. [0053]) and maximizes throughput of the device (Strom, para. [0008]).
Regarding claim 20, the combination of Gottl and Ofek, as modified, does not teach the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground.  
Strom teaches the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground (para. [0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Gottl and Ofek such that the further modification is performed by selectively electrically coupling antenna elements in a given antenna in the first pair of antennas or the second pair of antennas to ground, as described in Strom. Doing so allows for steering  the antenna radiation pattern in different directions (Strom, para. [0053]) and maximizes throughput of the device (Strom, para. [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. De Champlain et al. (US 6437740 B1) is cited to teach switching of antenna elements, relevant to claims 1-20 of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
05/19/2022